Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,948. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar methods, systems, and media.  For example contrast instant claim 1 and claim 1 of ‘948:
‘948 Claim 1
Instant claim 1
A wireless device, comprising: 
A wireless device, comprising:
a transmission queue configured to store a plurality of frames for transmission using a wireless medium; 
a transmission queue configured to store a plurality of frames for transmission using a wireless medium;
and a remote direct memory access (RDMA) over a Converged Ethernet (RoCE) manager configured to: 
and a manager configured to:
preemptively insert a placeholder frame into the transmission queue, instruct the transmission queue to start a contention countdown corresponding to the placeholder frame, and upon receiving RoCE data, insert the RoCE data into the placeholder frame, wherein the contention countdown has already started. 
preemptively insert a placeholder frame into the transmission queue, instruct the transmission queue to start a contention countdown corresponding to the placeholder frame, and insert data into the placeholder frame after the contention countdown has already started.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent as the patent is directed to implementations using known standards (RoCE and RDMA). Further, instant independent claims 11 and 19 instant dependent claims, 2-10, 12-18, and 20, correspond similarly to ‘948 claims 2-20 (claims 11 and 19 being independent). Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   

Allowable Subject Matter
 Claims 1-20 would be allowable if the Double Patenting rejections are alleviated, for example via Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole when interpreted in light of the Specification.
The closest prior art of record includes:
Joshi et al (US Pub. No. 2004/0122971) which discloses [0050], particularly, “As an optimization performed by preferred embodiments of the present invention, when the content of the requested frame is formatted for returning to the client (Block 345, above), that content may be generated as an empty frame or a minimal-content, placeholder frame (having, for example, a simple “Loading . . . ” message),” but does not disclose, “preemptively insert a placeholder frame into the transmission queue, instruct the transmission queue to start a contention countdown corresponding to the placeholder frame, and insert data into the placeholder frame after the contention countdown has already started.”
Ji et al (US Pub. No. 2016/0234753) which discloses [0038], particularly, “Such timer is herein referred to as contention timer. Clock layer(s) 370 can exploit one or more protocols or clock sources to configure the contention timer. Data queued as a result of implementation of a contention resolution protocol can be retained in data storage 396,” but does not disclose “preemptively insert a placeholder frame into the transmission queue, instruct the transmission queue to start a contention countdown corresponding to the placeholder frame, and insert data into the placeholder frame after the contention countdown has already started.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452